OFFICE      OF THE ATTORNEY          GENERAL     OF TEXAS

                                      AUSTIN




Ztonerablr Dermn IUrkrla
wuaty btfornry
mluton    uounty
Wharton, Tonr
Dmr sir1        '


             YOUEr0qtl08t ror,
fully   son~1dec.d      bl   tttir   de
quert   8O rollolm1




        h,,t?t&i%%~:                      c”e%?f:~       “$;“t”t,“;
        amtiMber    g81,109,519.00 so: the mar 194a,
        looordiagto thr lart approred.tarroll.
        "AU'AORXTXZS
                   AND DISCVsSXOIPr,
              -ht. sola see.
                           la ,
                              la l*r tulodo
                                         r, rot
        th e Cma l#r lo a er r t
                               Co ur t la Oo untle8 ia        lx o o ll
Holromblo Dorman Riok.18,         Page t


     Of 20 OOO sob not nor0 than 190,000 inhabitant0
     moor 4 lhb to tha lrat praoeading FodSMl~ OeMua,
     to t&x aalfirlar    of 0SrtSln nand oftlol~lr,           ln-
     aludiEg the Count7 Treasurer.         It   dlrrota that
     the 8ab.v     be firad at a sum 'not 1088 than           thr
     total mm t88m8a by tha mapaotlve &ii@. ror
     the ySar 193% anQ not mrS tbrn the melnm
     amount   allowed aaoh orrioer under hwm. Sri8t-
     ln6 on XiEi37!4,~     19SSw.    ft runhsr      grotld’ea
     that 'in CO~~it.%48hSVing a pOQUbt;OII Or PLOLY
     tbl    20 000 and 1088 than 37,800       inh&i    ted@
     sad ha&       S ralmtion     in exaSSa of 12 ai~lon,
     thr aalar s es nay bm lnoraaaed 1% ror Saoh MO
     million dollars     or rra0tibii tharsor in 0x0~88
     Oi Oild 13 nllliod     dollars,   otaf and above the
     auou5t allowed said official       uoder laws sxlat-
     5.5g in     1938'.

          “S’rom the above it is seen that in tlxlnF;
     the Salary ioL, the County Treasurer of Wharton
     County, it la hoOaaary ths t the Camfaiaalonera~
     Court dstarmfne the maxlaumsalary   +llourd thr
     cQ~un~~3maaurerunder              hwa      exiati~     on     August
                       A&i
                       in this OOJUiSOtiOIith8 iOllOting
     t?t&Unent*and   authozdtier am rO8pfJOtflllly 8ub-
     dtted     ror the Saaltanor or yourdapartmsntt
           "Art. 3941 provides In subatanoe, that thr
     County Treasurer Shall rsorlvs oom~laaloaa;~ on
     money recelrrd  and paid out by him not to SxoSSQ
     2#$ that what has been pSld out and rsoeir8dr

               “Art.   3042 proiidaa         in aubatanoe        that,      0r
     money8 rooalrsdand paid out whiah belong  to
     school funUS, tho Traasurer Shall reOeiV0 II
     omnlaalon  not gr8atarthan * 0r 1%.
           "Art, 29Is in aubatanoe, prot%Qaa     that tha
     c01~a1SSion Sllmued c o unty Treasurers   lhnll aot
     erosed $2,000.00   par yaar.   Herr follow oartaln
     exoeptloos,   none or whloh apply to Wharton County,
     as shown above.    This artlolS raa yssaed in 1920,
     and amended in 1927, SSQ 1931, and appear8 t0
     ba thr law gworningthe nSXimua SalSry tor raid
     orrfoa e kugu8t    24, 1938, and is uwr00t0Q by
     Arts.   5941 Snd 3942, Sup=, 8inaa Art. 3943, baa
                                                                                 .. _
Xionorabla ti&‘iMn 19iOk.18, Rga        3



        rapoalod thr 4bova artiOt.a8 by iBp&ioation
        due’fo the raot that it wa8 ena o tr  lobarqumt
                                                b
        to said lrtlolo8, ii oonfllotrrtrta.
                9ut,   in my opinion,   no oonfllotbatrauh
        Art.;SOU    3942 and 394S appears broauar Art.
        s(H3, by it8 rxprrs8 terms, simply limits the
        amount of oommiaalona that mq. ba eaarneQ undrr
        Art. 3941 and S942.

              %%noo tie County Tnaaurer           if Wharton
        County oould earn as oommiaalona #t,OOOfOO a8
        0r August es,      1938~ by Qlraotlon or Art:3943,
        th18 sum plus 1% ior la o hmllllon          in lxoeal of
        ;. million lnQ rraatlon        thorooi,  rhloh would
             7,000,000.00       or W40.00,     maklng a total
                          18 tha maximum rl0urr to lm riw
        as tha 194B salary       or raid oifiolal in the
        opli~lo5or the writer.*
           You era reap4ottullyadviaad that it 18 6ho opia-
Ion of this drprtnent that JOU bnvm oornotly         lrmwsr~dt&r
question and that under the feat8 atated la our loWar the
sum 0r $2,740.00     18 the maximam rigun    at whl Oh the 194t
salary or the County Troaaurrr     of WhartonCounty .oan ba flx-
rd.   Sea authorltlra    oltrd in and raaaoning   of opinion  Nor
O-2972 of thl8 drpmrtment,rbioh among other thin@ pS@rd
on the salary or the County Treasurer       of Hunt County, Texas.
wo lolaar herwith a oopy or said opinion for your lntoxma-
tlon.
                                                Vary truly yourr
                                            AT'IORIplK
                                                     CBHB?AL Of TBIbs